DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment filed on 5/9/22, claims 1-3 are currently pending in the application, with claims 2 and 3 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim 1 recites “wherein the acrylic resin consists of methyl methacrylate
and butyl methacrylate as monomer components, a blending amount of methyl methacrylate being 80 wt% or more, and a blending amount of butyl methacrylate being 20 wt% or less”. Upon further consideration, the limitation suggests that methyl methacrylate and butyl methacrylate are necessarily present on the one hand and on the other, the phrases “methyl methacrylate being 80 wt.% or more” and “butyl methacrylate being 20 wt.% or less” appear to suggest that methyl methacrylate may be 100 wt.%, i.e. butyl methacrylate may be optional. Although Examiner is not levying a new ground of rejection under 112(b) in order to maintain compact prosecution, Applicants are alerted to the conflicting claim language for future reference. For the purpose of Examination, in light of the general disclosure and exemplified embodiments of the invention, Examiner interprets the acrylic resin to consist of methyl methacrylate at 80 wt.% or more, and butyl methacrylate at 20 wt.% or less, encompassing polymethyl methacrylate homopolymer with 100% methyl methacrylate. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Numrich et al. (US 8,088,847 B2), in view of and either Fukushima et al. (US 2011/9272648 A1) or Ooaira et al. (US 2015/0044439 A1) (all references of record).
Numrich teaches polymethyl methacrylate plastics comprising, particularly preferably, at least 80% by weight of methyl methacrylate and which can also comprise other (meth)acrylates copolymerizable with methyl methacrylate, wherein the other (meth)acrylates copolymerizable with methyl methacrylate may include n-butyl (meth)acrylate, isobutyl (meth)acrylate and tert. butyl (meth)acrylate (col. 2, line 61-col. 3, line 10), and an impact modified acrylic resin comprising an acrylic matrix and an impact modifier, wherein the matrix polymer may be composed of 100% by wt. of methyl methacrylate and 0 to 20% by wt. of other comonomers, e.g. C1-C4 alkyl (meth)acrylate (col. 4, line 51-col. 5, line 28). The reference teaches the use of the disclosed plastics in moldings produced by coextrusion, lamination, by extrusion coating or by lamination coating, i.e. in molded articles (col. 10, lines 1-9), a stabilizer package comprising a triazine type UV absorber, such as 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-hexyloxyphenol, in an amount of 0 to 5.0 % by weight, preferably 0.2 to 3% by weight of triazine compound, based on the wt. of the monomer to prepare the polymethyl methacrylates, and a mass average molecular wt. of the matrix as ranging from 80,000 g/mol. to 200,000 g/mol (col. 5, lines 1-14). An exemplified embodiment teaches CGX UVA 006 (a UV absorber based on triazine) (col. 8, lines 9-10, col. 9, lines 22-32, col. 10, Ex. 4). 
Numrich is silent with regard to a molded article obtained from an acrylic resin composition (1) an acrylic resin based on a monomer type and content, a glass transition temperature and a mass average molecular wt. within the claimed ranges, and (2) comprising a triazine-based UV absorber consisting of 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-[2-(2-ethylhexanoyloxy)ethoxy]phenol, wherein the article is obtained by (3) melting and mixing/kneading the composition at 200-260°C (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1) Numrich’s polymethyl methacrylate plastics may include at least 80 wt.% methyl methacrylate, i.e. encompass a homopolymer of methyl methacrylate, and copolymer of at least 80 wt.% methyl methacrylate and 20 wt.% or less of comonomers, such as butyl (meth)acrylate. It is noted that per TABLE 1 of the instant specification, a homopolymer of methyl methacrylate has a Tg of 105°C. Additionally, the reference teaches that preference is given to copolymers comprising 85% to 99.5% by wt. of methyl methacrylate, and 0.5 to 15% by wt. of other monomers such as such as n-butyl (meth)acrylate, isobutyl (meth)acrylate and tert.-butyl (meth)acrylate, whose theoretically calculated Tg by Fox equation is greater than 80°C. For instance, the calculated Tg of a copolymer of 90 wt.% MMA (PMMA homopolymer Tg =105°C) and 10 wt.% n-butyl methacrylate (PBMA homopolymer Tg = 20°C) is about 94°C, i.e. 1/Tg (in degree Kelvin) =0.9/(Tg)PMMA + 0.1/(Tg)PBMA. Numrich also teaches an overlapping range of the mass average molecular wt. of the matrix, ranging from 80,000 g/mol. to 200,000 g/mol (col. 5, lines 1-14).
With regard to (2), Numrich teaches a triazine type UV absorber, such as 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-hexyloxyphenol, in an amount of up to 5 wt.%, based on the wt. of monomers in the polymethyl methacrylate plastic (col. 9, lines 23-32), with composition of working Example 4 including CGX UVA 006, a triazine-based UV absorber. The secondary reference to Fukushima teaches synthetic resin compositions comprising 0.001-10 parts by wt. of a triazine compound, such as for use with acrylic resins, such as PMMA, and molded articles thereof [0026, 0043, 0071-0078]. Fukushima teaches triazine Compound No. 1 which reads on Numrich’s 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-hexyloxyphenol, and Compound No. 2 which reads on presently claimed UV absorber, i.e. functional equivalence of the triazine compounds.
In the alternative, with regard to (2), the secondary reference to Ooaira teaches acrylic resin compositions comprising ultraviolet stabilizers, such as TINUVIN 1577 and ADK STABLA-46 [0138], i.e. functional equivalence of the compounds. It is noted that disclosed TINUVIN 1577 reads on Numrich’s 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-hexyloxyphenol, and disclosed ADK STABLA-46 reads on presently claimed UV absorber.
Given the teaching in Numrich on polymethyl methacrylate plastics comprising methyl methacrylate and optionally n-, iso- and tert.-butyl (meth)acrylates, the teaching the mass average molecular wt. of thereof, and on a triazine-containing UV absorber therefor in an amount up to 5 wt.%, and given the teaching in the secondary reference(s) on functional equivalence of Numrich’s triazine-based UV absorber and the presently claimed UV absorber, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to produce Numrich’s molded articles from any of the disclosed polymethyl methacrylate plastics, including a homopolymer of methyl methacrylate, or a copolymer consisting of 80% or more of methyl methacrylate and 20% by wt. of less of butyl methacrylate and having Tg and molecular wt. as in the claimed invention, and further including 2-(4,6-diphenyl-l,3,5-triazin-2-yl)-5-[2-(2-ethylhexanoyloxy)ethoxy]phenol (i.e. ADK STABLA-46 ) in any amount up to 5 wt.%, in lieu of Numrich’s 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-hexyloxyphenol (i.e. TINUVIN 1577), based on their art recognized equivalence. Case law holds that the mere substitution of an equivalent is not an act of invention; where equivalency is known to the prior art, substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958). It is noted that “20% or less” for the blending amount of butyl methacrylate in claim 1 encompasses 0 as the lower limit.
With regard to (3), it is noted that claim 1 is drawn to a molded article and the limitation “obtained by melting and mixing/kneading an acrylic resin composition within a temperature range of from 200 to 260°C” is a process limitation in a product-by-process claim. Numrich teaches extrusion and injection molded articles (col. 5, lines 22-27). The secondary reference to Fukushima teaches a molding temperature of 200 to 350oC [0071], while Ooaira teaches a melt extrusion temperature of 150 to 235oC [0145]. Thus, it would have been obvious to a skilled artisan, as of the effective filing date of the claimed invention, to utilize appropriately effective melting and mixing/kneading temperatures, including temperatures within the range of 200 to 260°C, so as provide for optimal mixing with flow and without affecting any degradation, absent evidence of criticality for the claimed temperature range. Furthermore, a product claim that recites process by which the product is made is a product by process claim and as such, the process limitations do not impart patentability, absent evidence to the contrary. Applicant is reminded that the Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature, than when a product is claimed in the conventional fashion. See In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. See In re Marosi, 710 F.2d 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).

Response to Arguments
In view of the amendment dated 5/9/22, the objection set forth in the office action dated 1/7/22 is withdrawn. Additionally, Applicants arguments have been duly considered but are not deemed persuasive.
Applicant’s Arguments:
Amended claim 1 recites the following features (a) to (d):
(a) The triazine-based UV absorber consists of 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-[2-(2-
ethylhexanoyloxy)ethoxy]phenol, and the blending amount of the triazine-based UV absorber with respect to 100 parts by mass of the acrylic resin is from 1 to 5 parts by mass;
(b) The acrylic resin composition has a glass transition temperature of from 80°C to 105°C;
(c) The molecular weight of the acrylic resin is 60,000 to 150,000 in terms of mass average molecular weight; and
(d) The acrylic resin consists of methyl methacrylate and butyl methacrylate as a monomer component, the blending amount of methyl methacrylate being 80 wt% or more, and the blending amount of butyl methacrylate being 20 wt% or less.
The claimed subject matter exhibits the effect (i) of obtaining a molded article that has excellent weather resistance and can be stably produced at high temperatures (see para. [0018] of the present specification).
As regards to the limitation (a), Numrich fails to disclose 2- (4, 6-diphenyl-1,3,5-triazin-2-yl) -5-[2-(2- ethylhexanoyloxy) ethoxy]phenol. Fukushima and Ooaira disclose 2-
(4, 6-dipheny1-1,3,5-triazin-2-yl1)-5-[2-(2- ethylhexanoyloxy) ethoxy] phenol. However, Fukushima and Ooaira are silent that application of 2- (4, 6-diphenyl-1,3,5-triazin-2-yl)-5-[2- (2-ethylhexanoyloxy)ethoxy]phenol contributes to obtaining the effect (i).
As regards to the limitation (b), Numrich, Fukushima and Ooaira are silent about that setting the glass transition temperature of the acrylic resin composition to the claimed range contributes to obtaining the effect (i).
As regards to the limitation (c), Numrich, Fukushima and Ooaira are silent about that setting the mass average molecular weight of the acrylic resin composition to the claimed range contributes to obtaining the effect that the molded article be stably produced at high temperatures.
As regards to the limitation (d), Numrich does not disclose the concrete acrylic resin that consists of methyl methacrylate and butyl methacrylate as a monomer component. The acrylic resin used in the Examples of Numrich is the acrylic resin that consists of methyl methacrylate, butyl acrylate and ethyl acrylate as a monomer component. Further, Fukushima and Ooaira neither disclose nor suggest the acrylic resin that consists of methyl methacrylate and butyl methacrylate as a monomer component.

	Examiner’s Response:
At the outset, it is noted that the primary reference to Numrich is relied upon for its teaching on polymethyl methacrylate plastics comprising, particularly preferably, at least 80% by weight of methyl methacrylate, which can also comprise other (meth)acrylates copolymerizable with methyl methacrylate, such as n-butyl (meth)acrylate, isobutyl (meth)acrylate and tert. butyl (meth)acrylate (col. 2, line 61-col. 3, line 10). The reference further teaches impact modified acrylic resin comprising an acrylic matrix and an impact modifier, wherein the matrix polymer may be composed of 100% y wt. of methyl methacrylate and 0 to 20% by wt. of other comonomers, e.g. C1-C4 alkyl (meth)acrylate (col. 4, line 51-col. 5, line 28). Numrich’s matrix resin has an overlapping range of mass average molecular weight, in the range of from 80,000 to 200,000 g/mol, and calculated Tg. Numrich’s polymethyl methacrylate plastics and acrylic resin of the impact modified acrylic resin, both may include an acrylic resin within the scope of the claimed invention, and may further include stabilizer, such as a triazine-based UV absorber, in an amount of 0 to 5.0 % by weight, preferably 0.2 to 3% by weight. Each of the secondary references are relied upon as a teaching reference, for their teaching on the functional equivalence of Numrich’s triazine UV absorber, i.e. as 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-hexyloxyphenol, and LA-46 (i.e. the claimed triazine-based UV absorber) as suitable UV absorbers for acrylic resin compositions. The secondary references further prescribe processing temperatures that overlap with claimed melting and mixing/kneading temperature. Thus, the combination of Numrich and the secondary reference, as a whole, obviates the claimed compositional limitations of the resin composition and a molded article thereof. Although the references individual fail to explicitly disclose that factors (a) to (d) of the composition contribute to excellent weather resistance, and contribute to stably producing molded articles at high temperatures, the combination as a whole obviated the claimed acrylic resin composition and molded articles thereof, including the claimed process limitation recited in a product-by-process claim. A skilled artisan would reasonably expect the compositions of overlapping scope, and processed at high temperatures to be capable of providing for molded articles having excellent weather resistance because materials and their properties are inseparable, absent evidence of unexpected results that are reasonably commensurate in scope with the claim language.
Applicant’s Arguments:
Examples of the present specification have demonstrated that the claimed subject matter exhibits the effect (i).
Specifically, the acrylic resin compositions of Examples 1-4 to 1-6 contained: 100 parts by mass of the acrylic resin consisting of 80 wt% of methyl methacrylate and 20 wt% of butyl methacrylate, and 1 to 5 parts by mass of 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-[2-(2-ethylhexanoyloxy) ethoxy]phenol, had a glass transition temperature of 82°C, and had mass average molecular weight of 119,000 (see in Tables 1 and 3 of the present specification), that is, Examples 1-4 to 1-6 were encompassed in the claimed subject matter. As shown in Tables 2 and 3 of the present specification, Examples 1-4 to 1-6 had excellent weather resistance, and could be stably produced at high temperatures as compared with other Examples. From these results and disclosure of the present specification, it would have been apparent to a skilled person in the art that the claimed subject matter exhibits the effect (i).
The effect (1) obtained by the claimed subject matter would not have been expected from Numrich, Fukushima and Ooaira, whether considered singly or in any proper combination.
	Accordingly, it would not have been obvious for a person skilled in the art to employ the limitations (a) to (d) to Numrich, Fukushima and Ooaira to obtain the unexpected effect (i).
The claims are therefore believed to be unobvious in relation to the applied prior art.

Examiner’s Response:
Considering the Data in Table 1 of the specification, it is noted that monomer components in AC-1 and AC-2 consist of 100% methyl methacrylate, and 80 wt% of methyl methacrylate and 20 wt% of butyl methacrylate, respectively. Comparing the performance of inventive Examples 1-1 to 1-3 against Comp. Examples 1-3 to 1-5 of inventive Examples 1-4 to 1-6 against comp. Examples 1-8 to 1-10, of inventive Examples 2-2 against comp. Examples 2-2 to 2-4, and of inventive Example 3-1 against comp. Examples 3-2 to 3-4, it may be inferred that the inventive compositions are superior in terms of Y.I., molecular wt. reduction and weather resistance when compared to comparative examples. However, this comparison is limited to acrylic resins having a Tg of 82oC or 105oC, or at best to a range of from 82oC to 105oC, to a resin having a mass average molecular wt. in the range of from 87,000 and 119,000, to a composition with a UV absorber consisting of 2- (4, 6-diphenyl-1,3,5-triazin-2-yl)-5-[2- (2-ethylhexanoyloxy)ethoxy]phenol, and to molded samples obtained by a melting and mixing/kneading temperature of 250oC. The data of record is clearly not reasonably commensurate in scope with claim 1 which encompasses, (1) a glass transition temperature of 80oC to 105oC, (2) a triazine-based UV absorber consisting of 2- (4, 6-diphenyl-1,3,5-triazin-2-yl)-5-[2- (2-ethylhexanoyloxy)ethoxy]phenol, (3) a mass average molecular weight of 60,000 to 150,000, and (4) a melting and mixing/kneading temperature of 200 to 260oC.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762